NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROCHESTER DRUG CO-OPERATIVE, INC.,
MEIJER INC., MEIJER DISTRIBUTION'INC., AND
LOUISIANA WHOLESALE DRUG COMPANY INC.,
Plaintiffs-Appellees,
V.
BRAINTREE LABORATORIES, INC.,
Defendant-Appellant.
2011-1539, -1560
Appeals from the United States District Court for the
District of DelaWare in case no. 07-CV-0142, Judge Sue L.
R0binson.
ON MOTION
ORDER
The parties jointly move to dismiss the above-
captioned appeals
Upon consideration thereof
IT IS ORDERED THAT2

ROCHESTER DRUG v. BRAINTR.EE LABS
2
(1) The motion is granted The appeals are dis-
missed
(2) Each side shall bear its own costs.
(3) All pending motions are moot.
FOR THE COURT
APR 1 1 mm /s/ Jan H01»ba1y
Date J an Horbaly `
cc: Mi1'anda Y. Jones, Esq.
Paul R.Q. Wolfson, Esq.
s21
Clerk
lssued As A Mandate:  1 1  ..
FlLED
U.S. ClJUHT 0F APFEALS FDB
THE FE!'JERAL ClRCUlT
APR 1 1 2012
JAN \~\0RBALV
CLEBK